***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              MARGARITA O. v. FERNANDO I.*
                      (AC 42118)
                         Lavine, Alvord and Elgo, Js.

                                   Syllabus

The defendant appealed to this court from the judgment of the trial court
    granting the application for relief from abuse filed by the plaintiff, his
    former wife, pursuant to statute (§ 46b-15), and issuing a restraining
    order against him. The trial court also issued an additional order of
    protection that required the defendant to stay 100 yards away from the
    plaintiff, except ‘‘when both children are present.’’ Held:
1. The trial court did not abuse its discretion in granting the plaintiff’s
    application for relief from abuse and issuing a restraining order against
    the defendant, as there was sufficient evidence to support a finding that
    the defendant had subjected the plaintiff to a pattern of threatening; in
    light of the lengthy, repetitive and hostile nature of the defendant’s
    communications with the plaintiff, which included three e-mails and
    two text messages, and the trial court’s ability to supplement the written
    exhibits with its observation of the demeanor of the parties at the hearing
    on the application, that court reasonably could have concluded that the
    defendant’s written threatening communications constituted a pattern
    of threatening.
2. The trial court’s additional order of protection requiring the defendant
    to stay 100 yards away from the plaintiff except ‘‘when both children
    are present’’ was clearly erroneous; the order was ambiguous and there
    was no evidence in the record to support it, as the record revealed that
    the plaintiff did not request that the restraining order extend to the
    parties’ children, she did not testify at the hearing that she felt as though
    she was in physical danger except in the presence of both children,
    and when the court explained that the order did not apply to certain
    circumstances with ‘‘the minor child or when you are also in the presence
    of the minor child,’’ with no mention of an additional child being present,
    the plaintiff did not object or express any concern.
           Argued January 22—officially released April 23, 2019

                             Procedural History

   Application for relief from abuse, brought to the
Superior Court in the judicial district of Stamford-Nor-
walk, where the court, Truglia, J., granted the applica-
tion and issued a restraining order and a certain
additional order of protection, and the defendant
appealed to this court. Reversed in part; further pro-
ceedings.
  Fernando            I.,    self-represented,            the      appellant
(defendant).
   Kevin F. Collins, for the appellee (plaintiff).
                         Opinion

   ALVORD, J. The self-represented defendant, Fer-
nando I., appeals from the judgment of the trial court
granting the application of the plaintiff, Margarita O.,
for relief from abuse and issuing a restraining order
pursuant to General Statutes § 46b-15. The defendant
claims that the court erroneously (1) determined that
he had subjected the plaintiff to a recent pattern of
threatening, and (2) ordered the defendant to stay 100
yards away from the plaintiff except ‘‘when both chil-
dren are present.’’1 We conclude that there was no evi-
dence to support the court’s order requiring the
defendant to ‘‘stay 100 yards away from the [plaintiff]’’
with an exception ‘‘for the 100 yard stay away when
both children are present.’’ Accordingly, we reverse in
part the judgment of the court as to the ‘‘stay 100 yards
away’’ order and remand the case for a new hearing
with respect to any order of protection, if proven neces-
sary by the plaintiff, in situations where the defendant
seeks interaction with his children and the plaintiff
is present. We otherwise affirm the judgment of the
trial court.
  The following facts and procedural history are rele-
vant to our analysis of the defendant’s claims. On
August 29, 2018, the plaintiff, in a self-represented
capacity, filed an ex parte application for relief from
abuse, seeking immediate relief against her former
spouse, the defendant.2 In her application, the plaintiff
averred under oath that the defendant had ‘‘consistently
sent [her] very distressing communications for the past
years but in the last few months and weeks (particularly
the last [forty-eight] hours) his aggressive electronic
communication has been mounting to the point that
[she was] very concerned about [her] physical safety.’’
In addition, the plaintiff stated that ‘‘[she is] a single
woman, [she] work[s] in [New York City] and many
nights [she] come[s] back late from work and feel[s]
that [she is] exposed [to] potential harm from [the
defendant]’’ and that ‘‘[t]he [defendant] has his resi-
dence in [New York City] but spends almost every day
in Greenwich,’’ which is the town where she resides.
The court, Sommer, J., denied the plaintiff’s application
and scheduled a hearing for September 12, 2018, in
accordance with § 46b-15 (b).
   The parties appeared for the hearing before the court,
Truglia, J., on September 12, 2018. At the hearing, the
court heard testimony from both parties.3 The plaintiff
testified in relevant part: ‘‘[The defendant] keeps on
blaming me for everything that is going on in his life;
whether he loses a job, whether he cannot get a job,
his life has been destroyed by me. And the reason I’m
asking for this order now is because he’s more agitated.
I think the situation has deteriorated for him quite a
bit. He doesn’t have a job. He doesn’t have any money.
Still he blames me for everything that is happening to
[him]. . . . In the course of [thirty-six] or [forty-eight]
hours, I received three different communications, very
disturbing, from him in which some of them he clearly
said, you know, like there are implied threats in those
communications.’’ The plaintiff also testified that, nine
years earlier, the defendant had been arrested twice,
‘‘[once] for domestic abuse and [once] for death threats
. . . .’’4 The defendant did not dispute the fact of the
arrests. The plaintiff explained that she requested relief
under § 46b-15 on the basis of a pattern of threatening
by the defendant and stated that she believed that she
was in physical danger.
   The defendant testified in relevant part: ‘‘I’ve been
[in the Superior Court] [ten] years, and I lost everything
in my life here. . . . [B]ut the good part of it is that
her claims were considered false, insufficient, unsub-
stantiated and rejected by the civil court in the divorce
trial, by the criminal court twice, by the Department of
Children and Families from the state of Connecticut. I
was accused of abuse against my own children. So, I
was accused of being mentally insane. I had to undergo
ten evaluations with independent psychiatrists and psy-
chologists. One was appointed by the court. They all
expressed on the record that I’m not a violent man. I
never had any history of violence in my life. . . . Fur-
thermore, it was proven . . . and I have all the records.
Unfortunately it’s [ten] years and maybe a snippet could
be portrayed as something lethal, but is, again, false.
. . . [T]he plaintiff has a history of deceit, fraud, entrap-
ment, [and] provocations that it goes for years.’’5
   In addition to the foregoing testimony, the plaintiff
submitted several exhibits, including copies of text mes-
sages and e-mails that the defendant had sent her. The
text messages and one of the e-mails had been written
in Spanish. The plaintiff, therefore, in addition to provid-
ing copies of the original communications, submitted
as an exhibit during the hearing a certified translation
of these communications.
   First, on March 29, 2018, the defendant had sent the
plaintiff an e-mail, written in English, which stated in
relevant part: ‘‘I had your associates in [G]reenwich
all over me, from firefighters, police officers, public
employees . . . . So I refrained myself from confront-
ing the scene, the last thing I wanted was to make a
different sort of scene in front of our kids’ doctor . . . .
But [I’m] telling you for you to think before you and
your attorney speak, what our kids should have experi-
enced and must experience is their parents together,
in front of them, telling them the very same message,
absolutely in sync, with love, clarity and support, and
this has not happened because of you, and it’s still not
happening because of you. You have prevented this
from happening for almost [ten] years, against the law,
common sense and their [well-being]. . . . And the rea-
son for that to be the case, as I see it, it’s that you
don’t understand that our relationship only exists due
to them, as a result of them, because of them. If they
were not in this world, after what you’ve done in my
life until now, I wouldn’t even know anything about
you, whether you exist or not . . . your conduct is
irresolute, without changing tracks in anything, without
firing the unethical lawyer only you decided to retain,
without giving back to me, reimbursing me, what you
must in the name of decency and justice . . . . You
don’t get it. This is inconceivable to me, the fact you
don’t even understand what sort of man I am. You do
what I tell you, and you have a positive response from
me. Period. Why? Because what I tell you is no other
thing than what you should have done and should do
under the law and what’s right in itself. And so happens
that it is me saying it. Is there some feminist and related
belief against it? Stupidities about control and inconve-
niences. They can go and dominate themselves . . .
we’ve got [ten] years of this already. There’s a law to
be obeyed, giving me control over what I must control
for being a father (natural law and rights), an outstand-
ing father as you said, and a loving one per the opinion
of the court. Yet, one who has lost any and all authority
because of you, my parental rights have been curtailed
and undermined by you, in detriment of our kids . . . .’’
   On April 27, 2018, the defendant sent the plaintiff
another e-mail. The certified translation reads in rele-
vant part: ‘‘On Monday I met with a group of friends
to pray, etc., and before I had prayed to God, and I was
thinking about what your attorney said: ‘you lose . . .’,
after accusing me of being a Nazi, crazy and an abuser
. . . . I have God, and the fact that you have cheated
me, robbed me, and swindled me in that way and with
that type of people, as well as everything that that
brought with it in my life for many years already, it is
what it is.
   ‘‘The fact that you have destroyed my life by accusing
me of being an abuser and crazy, the inherited good
name that your own children bear already stained for-
ever, their father vilified by riffraff of all types, etc.,
and my own family harmed to an unthinkable extreme
. . . . Lack of intelligence and pure evil. . . .
   ‘‘You lack a minimum conscience to understand that
decent people don’t do what you did and have been
doing, they don’t hire attorneys and a certain type of
them at that—especially, when it was not necessary, it
never was . . . nor do they similarly use the police,
firemen, schools and ideologized social structures (in
a society fragmented by hate due of concepts of race,
social class, origin, religion, and questions of identity)
in order to harass and destroy the life of the father of
their children. Only someone morally and spiritually
sick can do such a thing. It’s already been almost ten
years of this craziness, exclusively carried on by you,
even though several groups have done their part due
to their respective motivations. You have decided not
to change your course, staying firm in the error, the
ignominy and the cheating . . . and as if this were not
enough, counter to your legal representations and com-
mitments.
   ‘‘The only thing I asked for from the beginning was
co-parenting, even after you refused to buy my part of
the house and consent to that, and it is specifically what
you have refused even until today. And we have all lost
so much, but especially on the human level our children,
who have not seen their parents greet each other and
interact civilly in almost ten years already due to your
own decision . . . all their infancy, to the point that it
no longer has relevance . . . while at times, for
moments and reciprocally you became tired of stupidi-
ties like little smiles and that sort of thing in churches
and public sites . . . something frankly lunatic. You
robbed your children of the opportunity to grow up
with two parents, separated but acting civilly toward
each other, as ordered by the law according to your
own legal representatives.
   ‘‘What were you expecting? Smiles, welcoming and
nothing happened here . . . the subject for me has
always been our children, not my relationship with you
after everything I lived through. And I find it incompre-
hensible that you don’t understand it. My entire invest-
ment of love, time, effort, professional decisions,
deprivations of all types and resources provided for our
children, you have destroyed. You have robbed and
defrauded me. Of course, it is important that such injus-
tices cannot remain unpunished. But the curious thing
of everything is that someone could think that they
could destroy me and dominate me through my relation-
ship with you, something sincerely demented and an
exclusive recipe for tragedy. In this sense, I thanked
you and I thank God for the good sense that you have
given me.
   ‘‘It has not been nor is it easy for me, but my greatest
success is being happy in spite of this craziness. Con-
templating the possibility of my death many years ago,
I understood that the only one who loses here, if I allow
this to affect me, is me and those who love me. This
would be losing and allowing the bad things to mortify
me. I chose to be happy, and although I am very tired
and exhausted (deeply exhausted), I am a happy person.
The uncertainness of not knowing where I will live
tomorrow, in what country, not having a relationship
with my daughters and not living with my children as
much as I would wish . . . losing contact with them
over time . . . having doubts, or if I’m out of work and
a roof to live or die under, I don’t lose sleep. In one
way or another, justice will come, in this life or in the
next one. Contemplating eternity, our temporary stay
here on earth is ephemeral . . . and we are almost
[fifty] years old. Statistically speaking we have less time
left than we have lived. . . .
  ‘‘On the other hand, for the professional that I am,
beyond the destruction of my career. And in your case,
you only decided to be it seriously—support through
the subject of identity policies, which makes me happy
for my children—after destroying my life, professional
and in general, not when we were married and the
family needed it more than ever. You didn’t do more
than complain that you had to work part-time, and
weren’t worth anything at home or as a mother. . . .
Finally, a very serious mistake, for which I have paid
with interest in this world. And what have you gained?
Destroying the father of your children, robbing him,
and a job that you hate. Not even a mentally retarded
person acts that way. As I said, injustices will be paid
for. And I hope that you can do it for yourself in time,
because otherwise your debt will be eternal before
God.’’
   On August 28, 2018, the defendant sent the plaintiff
a series of text messages. With respect to the first mes-
sage, the certified translation reads in relevant part:
‘‘Sometimes I wonder how it is possible that a person
goes up to receive the Host after what you have been
doing and continue doing. For me it’s incomprehensible.
You have no conscience, that has been the big problem.
. . . I don’t have a job, I have to assume debts to live
(if I can) and probably I have to do with nothing after
your thefts, fraud, social, judicial, and litigious persecu-
tions—litigations that I will continue until justice is
done, until I die if necessary. On the other hand, if
you knew the garbage that I have had to live with of
harassment and the like by the groups connected to
your riffraff lawyer, whom I told you that you have to
get rid of in order to do things right, so even someone
like you would be surprised. You must think that that
short time is all it takes, that time heals and stupidities
like that. It’s been almost [ten] years, since I made you
a roadmap of what you would have to do or not do
justly, what is right and is correct among good people.
That is the only thing that matters. And now the only
thing that helps is to return to me what is mine with
interest, that you make right all the harm you have done
in the proper way, and return to me my relationship
with my daughters, in addition to being sorry and asking
for forgiveness. You, as you have wrongly taught our
daughters, do not know how to ask for forgiveness,
something transcendental in life to be a good person,
which also means amending the harm caused. I cannot
get over my astonishment on seeing you walk to the
altar and receive the body of Christ. And you have been
doing it for over [ten] years. For me it’s something
incredible.’’
   In a subsequent text message, the defendant stated
in relevant part: ‘‘If you don’t intend to do what’s right,
we’ll continue in the courts—in one way or another,
for my children, I will have justice. And if I have to go,
I won’t hesitate, I’ll go. . . . It seems to me that you
and those who advise you don’t manage to understand
the type of man with which you are dealing with and
the consequences of what has been done here.’’
   That same day, the defendant also sent the plaintiff
an e-mail, which stated in relevant part: ‘‘Despite the
fact I am currently forced to leave the country (as things
stand right now) because of you and your lawyer, since
I have no employment and savings (only debts, after
living paycheck to paycheck) as a result of what you’ve
been doing to me for years, it seems surreal to me. Why
don’t you do coparenting with me, knowing with full
certainty that this is the only path and way for us to
have any contact whatsoever in life? Instead, you keep
violating the law and generating deep frustration and
negativity in me. You tell me post facto of the issues
that arise in our children due to your lack of coparenting
. . . . It’s not only that you can’t see it, but you don’t
seem to comprehend the everlasting irreparable dam-
age in our relationship for it, beyond the defamation,
slander and libel that completely destroyed my life
because of criminal charges and outrageous allegations
of all sorts against me before the police/judiciary and
elsewhere. You destroyed my life . . . and severely
hurt your own children as well. My power, authority
and control as a father over my children have always
been reasonable and loving, but you have taken them
away from me against court orders and due to the
misdeeds uncovered before the judiciary. If you wanted
for me to hate you, let me tell you that [you] have done
all the right things for that to be the case. Time does
not heal anything, it only aggravates things. You need
to do what’s right. But you don’t hear what I say, much
less understand the impact of what you do.’’
   At the conclusion of the hearing, the court orally
rendered its decision.6 The court told the defendant:
‘‘Sir, I am very sympathetic to your situation. I can see
that things have been very difficult. It’s been a long,
high conflict divorce situation.’’ The court stated that
the plaintiff had ‘‘carried her burden of proof that she
has been subjected to a recent pattern of threats. I think
some of the language here does imply . . . does carry
implied threats that could be unsettling.’’ When the
defendant asked which statement was considered a
threat, the court explained: ‘‘Plaintiff’s Exhibit 2; as I
said, injustices will be paid for. Destroying . . . and
what you have gained? Destroying the father of your
children, robbing [him], and a job that you hate. Not
even a mentally retarded person acts that way. As I
said, injustices will be paid for.’’7 Thereafter, the court
explained the various limitations8 on the rights and priv-
ileges of the defendant that were part of its restraining
order, which, by its terms, expires on September 12,
2019. In addition, the court ordered the defendant to
stay 100 yards away from the plaintiff, except when
‘‘both children are present.’’ This appeal followed. Addi-
tional facts and procedural history will be set forth
as necessary.
                               I
  The defendant first claims that the trial court errone-
ously determined that he had subjected the plaintiff to
a pattern of threatening. Specifically, he argues that the
court erroneously ‘‘deemed one single out of context
opinion, unsettling or not per third-party views, as an
implied threat,’’ and ‘‘found no valid allegation of physi-
cal abuse, stalking and/or a direct threat of any kind
as a result of the plaintiff’s spurious application for
relief from abuse. Therefore, there is no possibility of
arguing a pattern of threats under applicable law.’’
We disagree.
   We begin by setting forth the standard of review and
legal principles that guide our analysis of the defen-
dant’s claim. ‘‘[T]he standard of review in family matters
is well settled. An appellate court will not disturb a trial
court’s orders in domestic relations cases unless the
court has abused its discretion or it is found that it
could not reasonably conclude as it did, based on the
facts presented.’’ (Footnote omitted; internal quotation
marks omitted.) Princess Q. H. v. Robert H., 150 Conn.
App. 105, 111–12, 89 A.3d 896 (2014). ‘‘It is within the
province of the trial court to find facts and draw proper
inferences from the evidence presented. . . . In
determining whether a trial court has abused its broad
discretion in domestic relations matters, we allow every
reasonable presumption in favor of the correctness of
its action.’’ (Internal quotation marks omitted.) Powell-
Ferri v. Ferri, 326 Conn. 457, 464, 165 A.3d 1124 (2017).
   ‘‘In pursuit of its fact-finding function, [i]t is within the
province of the trial court . . . to weigh the evidence
presented and determine the credibility and effect to
be given the evidence. . . . Credibility must be
assessed . . . not by reading the cold printed record,
but by observing firsthand the witness’ conduct,
demeanor and attitude. . . . An appellate court must
defer to the trier of fact’s assessment of credibility
because [i]t is the [fact finder] . . . [who has] an oppor-
tunity to observe the demeanor of the witnesses and
the parties; thus [the fact finder] is best able to judge
the credibility of the witnesses and to draw necessary
inferences therefrom.’’ (Internal quotation marks omit-
ted.) Brown v. Brown, 132 Conn. App. 30, 40, 31 A.3d
55 (2011). ‘‘Appellate review of a trial court’s findings
of fact is governed by the clearly erroneous standard
of review. . . . A finding of fact is clearly erroneous
when there is no evidence in the record to support it
. . . or when although there is evidence to support it,
the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been
committed. . . . Our deferential standard of review,
however, does not extend to the court’s interpretation
of and application of the law to the facts. It is axiomatic
that a matter of law is entitled to plenary review on
appeal.’’ (Citation omitted; internal quotation marks
omitted.) Princess Q. H. v. Robert H., supra, 150 Conn.
App. 112.
   Section 46b-15 (a), which governs this case, provides
in relevant part: ‘‘Any family or household member as
defined in section 46b-38a,9 who has been subjected to
. . . a pattern of threatening, including, but not limited
to, a pattern of threatening, as described in section 53a-
62, by another family or household member may make
an application to the Superior Court for relief under
this section. . . .’’ (Footnote added.)
   To the extent that the defendant argues that the court
erred because its conclusion was based on a single
statement, namely, his statement that ‘‘injustices will
be paid for,’’ we are unpersuaded. Although the court
responded to the defendant’s question with just one
example from the evidence in support of its conclu-
sion,10 the court had before it several written threaten-
ing communications that the defendant had sent to the
plaintiff, including three e-mails and two text messages.
   The defendant also argues that his statements were
taken ‘‘out of context’’ and that he had been referring
to justice within the legal system and within the context
of his religious beliefs. Specifically, he argues that he
was ‘‘manifesting his longing for justice within the legal
system for himself and his children.’’11 In addition, he
argues that he was referring to ‘‘[his] belief in eternal
justice, as long as such e-mail was sent after a weekly
Christian gathering of men where each of the partici-
pants provides his life testimony, and all pray together
for themselves and their families in the context of eter-
nal life and justice before the Creator.’’
  We repeat the well established linchpin of our role
on appeal: ‘‘[W]e do not retry the facts or evaluate
the credibility of witnesses.’’ (Internal quotation marks
omitted.) Krystyna W. v. Janusz W., 127 Conn. App.
586, 591, 14 A.3d 483 (2011). Moreover, as our Supreme
Court has repeatedly noted, ‘‘trial courts have a distinct
advantage over an appellate court in dealing with
domestic relations, where all of the surrounding circum-
stances and the appearance and attitude of the parties
are so significant.’’ (Internal quotation marks omitted.)
Brody v. Brody, 315 Conn. 300, 306, 105 A.3d 887 (2015);
see also Princess Q. H. v. Robert H., supra, 150 Conn
App. 116.
  In Princess Q. H. v. Robert H., supra, 150 Conn. App.
116, this court viewed the trial court’s decision in light
of the surrounding circumstances and context of all
the evidence presented to the trial court. This court
determined that the plaintiff was entitled to a
restraining order pursuant to § 46b-15, on the ground
of stalking, when the defendant, her former spouse,
drove past her house two times.12 Id., 116–17. The trial
court in Princess Q. H., like the trial court in the present
case, ‘‘heard ample evidence about the parties’ stormy
relationship and the fact that the plaintiff and the defen-
dant were adverse parties in a civil action at the time
of [the conduct giving rise to relief pursuant to § 46b-
15].’’13 Id., 116.
  This court concluded: ‘‘In light of the evidence and
the surrounding circumstances, we conclude that the
court did not abuse its discretion in concluding in the
context of all of the evidence presented to it that the
defendant’s conduct in driving past her home, turning
around, and immediately driving past her home a sec-
ond time constituted an act of stalking. The [trial] court
found after consideration of the evidence that shortly
before the plaintiff sought relief under § 46b-15, the
defendant acted in a manner that constituted stalking
as that term is commonly defined and applied. The
defendant did not testify as to any contrary explanation
for his presence near her home. In light of the foregoing,
the court’s decision does not contain unsupported find-
ings or reflect a misapplication of the law.’’ Id., 116–17.
   In the present case, although the defendant did, in
his communications to the plaintiff, refer back to the
parties’ legal proceedings and his religious beliefs, the
defendant also expressed, untethered, his negative feel-
ings, of hatred and anger, toward the plaintiff.14 More-
over, he repeatedly emphasized, at length, how he felt
that the plaintiff had ‘‘completely destroyed his life’’
and was to blame for the hardships he was facing.15
Thus, in light of the lengthy, repetitive and hostile nature
of the defendant’s communications, and the trial court’s
ability to supplement the written exhibits with its obser-
vation of the demeanor of the parties at the hearing,16
the trial court reasonably could have concluded that
the defendant’s written threatening communications
constituted a pattern of threatening.
  Because the record establishes that there was suffi-
cient evidence to support a finding that the defendant
subjected the plaintiff to a pattern of threatening, we
conclude that the court did not abuse its discretion in
granting the plaintiff’s application for relief from abuse
and issuing a restraining order against the defendant.
                             II
  The defendant also claims that the court erroneously
ordered him to stay 100 yards way from the plaintiff
except ‘‘when both children are present.’’ The defen-
dant, in essence, claims that the effect of the court’s
order on his desire to have a relationship with his chil-
dren is to burden unreasonably that relationship in that
both children17 have to be present with the plaintiff in
order for the exception to apply. Specifically, he argues
that ‘‘the terms of his restraining order do not allow
[him] to attend school events if ‘both children’ are not
present jointly with the plaintiff, namely: curriculum
night—standard for children not to be there, sports
and school sponsored events, high school graduation,
concerts, church, and others. The only exception to
the restraining order applies when ‘both children are
present’—both U.S. students. It is also unclear whether
[he] can pick up one, both or none of his children from
their home.’’ In other words, if only one, but not both,
of his children are with, or within 100 yards of, the
plaintiff, he may not have contact with that child. We
conclude that there is nothing in the record to support
the court’s additional order of protection as modified by
the exception requiring the presence of both children.
   The record reveals the following additional facts and
procedural history. The parties have three children
together. At the time that the restraining order was
imposed, on September 12, 2018, one of the parties’
children attended college in Spain, and two of the chil-
dren attended high school and lived with the plaintiff.
At the hearing, the defendant explained that, although
the plaintiff was not requesting that the restraining
order extend to the parties’ children, a court order to
stay 100 yards away from the plaintiff would affect his
ability to see his children: ‘‘I could not kiss my children
if I happened to be in church. I cannot pick up, still,
my children from my own house . . . . I cannot attend
my son’s high school graduation if she’s there. I cannot
attend the high school barbecue if she’s there.’’ The
court responded: ‘‘I can always make an exception for
that.’’ The court, at the conclusion of the hearing,
explained its additional orders of protection that it was
going to impose as a result of the restraining order:
‘‘The [defendant] is to stay at least 100 yards away from
[the plaintiff] at all time[s], however an exception is to
be made when the parties are in the presence of both
children. So, in other words, the order does not apply
[for] pickup and drop-off for the minor child or when
you are also in the presence of the minor child, say at
a family gathering or church or something like that.’’
In its written additional orders of protection, the court
provided that the defendant must stay 100 yards away
from the plaintiff, except when ‘‘both children are
present.’’
   As previously stated, ‘‘[i]n determining whether a trial
court has abused its broad discretion in domestic rela-
tions matters, we allow every reasonable presumption
in favor of the correctness of its action. . . . Appellate
review of a trial court’s findings of fact is governed by
the clearly erroneous standard of review. . . . A find-
ing of fact is clearly erroneous when there is no evi-
dence in the record to support it . . . or when although
there is evidence to support it, the reviewing court on
the entire evidence is left with the definite and firm
conviction that a mistake has been committed.’’ (Inter-
nal quotation marks omitted.) Princess Q. H. v. Robert
H., supra, 150 Conn. App. 111–12.
   First, we find ambiguity in the court’s additional order
of protection. Furthermore, we discern no evidence,
set forth in the plaintiff’s application or provided at the
hearing on September 12, 2018, to support such an
order, as modified by the exception requiring the pres-
ence of both children. The plaintiff did not request that
her restraining order extend to the parties’ children.
Moreover, she did not testify that she felt as though
she was in physical danger except in the presence of
‘‘both children.’’ At the hearing, when the court
explained that ‘‘the order does not apply [for] pickup
and drop off for the minor child or when you are also
in the presence of the minor child,’’ with no mention
of an additional child being present, the plaintiff did
not object or express any concern. Accordingly, the
court’s order requiring the defendant to stay 100 yards
away from the plaintiff, and providing an exception
only when ‘‘both children’’ are present, has no eviden-
tiary basis.
   The judgment is reversed only as to the order requir-
ing the defendant to stay 100 yards away from the plain-
tiff with an exception when both children are present,
and the case is remanded for a new hearing with respect
to any order of protection, if proven necessary by the
plaintiff, in situations where the defendant seeks inter-
action with his children and the plaintiff is present. The
judgment is affirmed in all other respects.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of family violence, we decline to identify the applicant or others
through whom the applicant’s identity may be ascertained. See General
Statutes § 54-86e.
   1
     The defendant also claims that the trial court ‘‘should have exercised
judicial restrain[t]’’ and that the restraining order infringes on his parental
rights, his right to freedom of speech, and his right to freedom of religion.
We decline to review these claims, however, because they are inadequately
briefed. See Tonghini v. Tonghini, 152 Conn. App. 231, 239, 98 A.3d 93
(2014) (‘‘It is well settled that [w]e are not required to review claims that
are inadequately briefed. . . . We consistently have held that [a]nalysis,
rather than mere abstract assertion, is required in order to avoid abandoning
an issue by failure to brief the issue properly. . . . [F]or this court judi-
ciously and efficiently to consider claims of error raised on appeal . . . the
parties must clearly and fully set forth their arguments in their briefs. We
do not reverse the judgment of a trial court on the basis of challenges to
its rulings that have not been adequately briefed. . . . [A]ssignments of
error which are merely mentioned but not briefed beyond a statement of
the claim will be deemed abandoned and will not be reviewed by this court.’’
[Internal quotation marks omitted.]).
   The defendant additionally claims that the trial court erred by ignoring
‘‘the plaintiff’s [pattern of] advancing civil claims illegally’’ and violating his
right to due process. Those claims, however, are not supported by the
record. See footnotes 3, 5, and 7 of this opinion.
   2
     The parties had been divorced since September, 2010. They have three
children together, one of whom is a minor.
   3
     On appeal, the defendant claims that, with respect to this hearing, the
trial court violated his right to due process. Specifically, he argues that (1)
‘‘[he] was not allowed to ponder the veracity, accuracy and completeness
of the exhibits admitted by the . . . court, which gave no consideration to
the context, timing of the allegation, history of the case, fraud, deceit, false
allegations, defamation, and falsehoods of all sorts by the plaintiff,’’ (2) ‘‘[he]
could not submit any evidence to make his case . . . or to question the
[plaintiff] under oath,’’ (3) ‘‘[j]udgment was rendered from the bench without
proper analysis of [his] timely provided prehearing memorandum,’’ and (4)
‘‘[he] was not allowed to review and compare [the plaintiff’s] Spanish-English
translation . . . and did not even receive copies of the exhibits.’’ The defen-
dant’s contentions, however, are not supported by the record.
   First, the court specifically asked the defendant whether he had any
evidentiary objection to the documents submitted by the plaintiff. The defen-
dant objected on the grounds that the exhibits were selective and that the
contents were not relevant. The court responded that the exhibits were
relevant and that he would have an opportunity to supplement the copies
of the communications provided by the plaintiff. Moreover, the defendant
did not, at any point in time, attempt to submit any evidence, nor did he
seek to question the plaintiff under oath. The court, therefore, did not deprive
him of an opportunity to do so. In addition, with respect to the defendant’s
prehearing memorandum, the record reflects that the trial court reviewed
this document before rendering its decision. Finally, the record reflects
that the defendant did receive copies of the exhibits and was afforded the
opportunity to view the certified translation. See footnote 7 of this opinion.
   4
     The defendant refers to these incidents as ‘‘past false allegations,’’ ‘‘false
criminal charges’’ and ‘‘illegal arrests,’’ and states that he had been arrested
for strangulation, or attempted murder, but the charges ‘‘never came to
fruition after various witnesses interviewed by the police at the time of [his]
arrest corroborated that there never was any violence or threats of any sort
from [him] toward the plaintiff.’’
   5
     On appeal, the defendant claims that the court erred by ignoring ‘‘the
plaintiff’s [pattern of] advancing civil claims illegally . . . .’’ There is, how-
ever, nothing in the record to support this claim.
   At the beginning of the hearing, the defendant provided the court with a
copy of his thirty-five page prehearing memorandum, with attached exhibits.
The defendant explained that the exhibits included copies of sworn testi-
mony of the parties from previous proceedings and that the memorandum
was intended to provide the court with ‘‘the full picture of why this is
happening right now; what is the timing, the context, and the falsehood
behind it.’’ Moreover, at the hearing, the defendant testified, at length, about
what he characterizes as the plaintiff’s ‘‘modus operandi of advancing civil
claims through extortion in the way of false criminal charges and overall
defamation . . . .’’
   Nothing in the record supports the defendant’s assertion that the court
ignored his testimony or failed to consider his prehearing memorandum.
See footnote 3 of this opinion. Rather, at the conclusion of the hearing, the
court stated that it had ‘‘listened very carefully to the testimony of both
parties in this case,’’ and ‘‘carefully reviewed the prehearing memorandum
submitted by the defendant.’’
   6
     The record does not reflect that the trial court created a signed memoran-
dum of decision in compliance with Practice Book § 64-1 (a) or that the
defendant took measures to perfect the record in accordance with Practice
Book § 64-1 (b). The defective record does not hamper our ability to review
the issues presented on appeal because we are able adequately to ascertain
the basis of the court’s decision from the trial transcript of the court’s oral
decision. See Princess Q. H. v. Robert H., 150 Conn. App. 105, 109 n.2, 89
A.3d 896 (2014).
   7
     The defendant challenges the accuracy of the translation with respect
to his single statement ‘‘injusticias se pagan’’ which had been translated
into English as ‘‘injustices will be paid for.’’ The defendant argues, on appeal,
that the correct translation is ‘‘injustices are paid.’’ (Emphasis altered.) He
argues that because ‘‘there is no future tense in it,’’ it supports his contention
that he made the statement in the context of his religious beliefs.
   The defendant argues that ‘‘[he] was not allowed to review and compare
[the plaintiff’s] Spanish-English translation . . . and did not even receive
copies of the exhibits,’’ which violated his right to due process. The record,
however, reflects that, at the hearing, the defendant was given a copy of
the certified translation and provided with the opportunity to review the
plaintiff’s exhibits.
   Moreover, to the extent that the defendant argues that he did not receive
advance notice of the plaintiff’s certified translation, he does not cite any
legal authority that entitles him to such notice nor does he explain how the
lack of such prehearing notice amounted to a deprivation of due process.
Therefore, we decline to review such a claim. See footnote 1 of this opinion.
   8
     As the terms and conditions of protection, the court ordered that the
defendant must (1) surrender or transfer all firearms and ammunition, (2)
not assault, threaten, abuse, harass, follow, interfere with, or stalk [the
plaintiff], and (3) stay away from the home of [the plaintiff] and wherever
[the plaintiff] shall reside.
    9
      General Statutes § 46b-38a (2) defines a ‘‘[f]amily or household member’’
to include ‘‘[s]pouses or former spouses.’’
    10
       As previously stated, the defendant, at the hearing, asked the court
which of his statements constituted a threat, at which point the court stated:
‘‘Plaintiff’s Exhibit 2; as I said, injustices will be paid for. Destroying . . .
and what you have gained? Destroying the father of your children, robbing
[him], and a job that you hate. Not even a mentally retarded person acts
that way. As I said, injustices will be paid for.’’
    11
       At the hearing before the trial court, the defendant testified in relevant
part: ‘‘[I]n other communications simultaneously at the same time that you
don’t have, what I said is that I’m looking for justice within the legal system.
There is no threat of any nature whatsoever.’’
    12
       The trial court had granted the plaintiff relief based, in part, on a pattern
of threatening, but, on appeal, this court did not reach the issue of whether
the defendant’s conduct constituted a pattern of threatening under § 46b-15.
    13
       Specifically, in her application, the plaintiff averred under oath that ‘‘the
defendant had contacted her on the telephone on several occasions in 2012;
that over the past several weeks, she had received prank calls from an
unknown caller; that the defendant put his hands around her neck ‘at one
time’; that, when she was married to the defendant, he once told her that
‘he can protect himself if he had to’; and that she was fearful that the
defendant would try to hurt her or her daughter.’’ Princess Q. H. v. Robert
H., supra, 150 Conn. App. 107. The trial court recognized that ‘‘[t]his is not
a case where [the plaintiff] is telling me about a physical threat, or physical
pain or physical injury . . . .’’ (Internal quotation marks omitted.) Id., 110.
    14
       For example, as previously stated, he told the plaintiff: ‘‘If you wanted
for me to hate you, let me tell you that [you] have done all the right things
for that to be the case. Time does not heal anything, it only aggravates
things.’’ In addition, he told her that she was ‘‘generating deep frustration
and negativity in [him.]’’ He also told the plaintiff that ‘‘[her] conduct is
irresolute,’’ that she had a ‘‘[l]ack of intelligence and [was] pure evil,’’ that
‘‘[she] lack[s] a minimum conscience to understand that decent people don’t
do what [she] did,’’ and implied that she was ‘‘morally and spiritually sick.’’
    15
       In addition to stating, several times, that the plaintiff had destroyed his
life, the defendant also told the plaintiff that he ‘‘had lost any and all authority
because of [her],’’ that she had ‘‘cheated [him], robbed [him], and swindled
[him],’’ ‘‘defrauded [him],’’ and had destroyed his career. Moreover, the
defendant blamed the plaintiff for his being ‘‘forced to leave the country,’’
which he describes, on appeal, as ‘‘self-deportation.’’
    At the hearing before the trial court, the defendant’s testimony, in a similar
fashion, focused on what he viewed to be the plaintiff’s ‘‘history of deceit,
fraud, entrapment, [and] provocations.’’ On appeal, the defendant likewise
dedicated a significant portion of his brief to summarizing, what he views
to be, the plaintiff’s ‘‘threats, abuse, deceit, concealment, fraud, and other
misdeeds . . . which also include perjury [and] false documentation,’’ as
well as the plaintiff’s ‘‘ulterior motives,’’ and ‘‘defamation.’’
    16
       At the hearing, the defendant acknowledged that he may have sounded
‘‘frustrated or emotional.’’
    17
       Although the parties have three children together, their oldest daughter
attends college in Spain. Accordingly, the court’s order, referring to ‘‘both
children,’’ presumably refers to the two children who live in the United
States with the plaintiff.